DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US Pub No 2016/0363208 A1) in view of Noakes et al. (US Pat No 3,696,611). Louis discloses: 
Re claim 1, an emergency lubrication system (fig. 1) comprising: a lubricant tank (50) coupled to a gearbox (10) of an aircraft (1); a passive thermostat (70; par [0116]) coupled between the lubricant tank and the gearbox via a lubricant line (60,33); a conductor (line extending between 70 and 73) coupled between the passive thermostat and the gearbox and configured to conduct heat from the gearbox to the passive thermostat (par [0116] describes “valve 70 may also be controlled by a temperature that exists in the internal space INT of the gearbox”, this is construed as the heat within the gearbox providing the heat to the conductor to drive the thermostat); and wherein the passive thermostat is configured to open in response to the conductor being exposed to a temperature that exceeds a threshold temperature (par [0116] ln 5-6).
Re claims 2, 8, 15, wherein: the lubricant tank comprises an outlet (61’); the gearbox comprises an inlet (41) configured to receive a lubricant from the outlet; and the outlet is positioned at a height above the inlet to allow a gravity feed of the lubricant from the lubricant tank to the gearbox (fig. 1).
Re claims 3, 9, 16, comprising a pump disposed within the lubricant tank and configured to pump a lubricant from the lubricant tank to the gearbox (par [0117] describes a diaphragm to push on the lubrication fluid, this is construed as a pump).
Re claims 4, 10, 17, wherein an end of the lubricant line comprises a jet (40) configured to inject a lubricant into the gearbox.
Re claim 7, a lubrication system (fig. 1) for an aircraft (1), the lubrication system comprising: a primary lubrication system (20) for a gearbox (10) of the aircraft, the primary lubrication system comprising a first lubricant tank (26); an emergency lubrication system (50) for the gearbox, the emergency lubrication system comprising: a second lubricant tank (50) coupled to the gearbox (10) of the aircraft; a passive thermostat (70; par [0116]) coupled between the second lubricant tank and the gearbox via a lubricant line (60,33); and a conductor (line extending between 70 and 73) coupled between the passive thermostat and the gearbox and configured to conduct heat from the gearbox to the passive thermostat (par [0116] describes “valve 70 may also be controlled by a temperature that exists in the internal space INT of the gearbox”, this is construed as the heat within the gearbox providing the heat to the conductor to drive the thermostat); wherein the passive thermostat is configured to open in response to the conductor being exposed to a temperature that exceeds a threshold temperature (par [0116] ln 5-6).
Re claim 13, a method of providing passive emergency lubrication (fig. 1) for an aircraft (1), the method comprising: conducting heat from a gearbox (10) of the aircraft to a passive thermostat (70) via a conductor (line extending between 70 and 73) that is coupled between the passive thermostat and the gearbox (par [0116] describes “valve 70 may also be controlled by a temperature that exists in the internal space INT of the gearbox”, this is construed as the heat within the gearbox providing the heat to the conductor to drive the thermostat); responsive to a temperature of the passive thermostat exceeding a threshold temperature, opening the passive thermostat (par [0116] ln 5-6) to allow a lubricant to flow from a lubricant tank to the gearbox via a lubricant line (60,33); and providing the lubricant via the lubricant line to the gearbox from the lubricant tank (fig. 1).
Re claim 14, comprising closing the passive thermostat in response to the temperature of the passive thermostat falling below the threshold temperature to prevent the lubricant from flowing from the lubricant tank to the gearbox (par [0116] describes the valve opening up when the gearbox temperature becomes higher than a temperature threshold, therefore would close back up when the temperature goes below the temperature threshold).
Louis does not disclose:
Re claims 1, 7, 13, wherein the passive thermostat comprises a cylinder that is filled with a substance that undergoes a phase change when the threshold temperature is reached. 
Re claims 5, 11, 18, wherein the conductor comprises a metallic wire.
However, Noakes teaches:
Re claims 1, 7, 13, wherein the passive thermostat (figs. 1-3) comprises a cylinder (14) that is filled with a substance (17 is a wax) that undergoes a phase change when the threshold temperature is reached (as the wax is heated it becomes a liquid). 
Re claims 5, 11, 18, wherein the conductor comprises a metallic wire (34 is described as a conductor).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the passive thermostat filled with a substance, as taught by Noakes, for passive actuation of the valve. Thereby reducing expensive components.

Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US Pub No 2016/0363208 A1) in view of Noakes et al. (US Pat No 3,696,611) and Yajima (US Pub No 2015/0277453 A1) Louis discloses the emergency lubrication system (as cited above). Louis does not disclose:
Re claims 6, 12, 19, wherein the conductor comprises a heat pipe.
However, Yajima teaches:
Re claims 6, 12, 19, wherein the conductor comprises a heat pipe (13,12; par [0045]).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention employ the heat pipe, as taught by Yajima, as a simple means to transfer heat from the engine to the valve. Heat pipes are readily available in the market.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654